Citation Nr: 0801730	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-17 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 27, 
1998, for the award of service connection and compensation 
for degenerative disc disease, status-post lumbar 
laminectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from May 1956 to May 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision that assigned 
an effective date of October 27, 1998, for the award of 
service connection and compensation for degenerative disc 
disease, status-post lumbar laminectomy.  The veteran timely 
appealed.


FINDINGS OF FACT

1.  In December 1958, the RO denied service connection for a 
back disability; the veteran did not submit a notice of 
disagreement within one year of the notice of that decision. 

2.  On October 27, 1998, VA received the veteran's reopened 
claim for service connection for a back disability.

3.  There was no pending claim prior to October 27, 1998, 
pursuant to which service connection for degenerative disc 
disease, status-post lumbar laminectomy, could have been 
awarded.

4.  The RO assigned compensation for degenerative disc 
disease, status-post lumbar laminectomy, effective from the 
date of service connection.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 27, 
1998, for the award of service connection and compensation 
for degenerative disc disease, status-post lumbar 
laminectomy, are not met.  38 U.S.C.A. §§ 1110, 1131, 5110 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through December 2004 and March 2006 letters, the RO or VA's 
Appeals Management Center (AMC) notified the veteran of the 
evidence needed to establish an earlier effective date for 
the award of service connection and compensation for 
degenerative disc disease, status-post lumbar laminectomy.  
These documents served to provide notice of the information 
and evidence needed to substantiate the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

The letters asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
Notwithstanding the March 2006 letter, the timing deficiency 
was remedied by the fact that the veteran's claim was re-
adjudicated by the agency of original jurisdiction after 
notice was provided.  Mayfield, 444 F.3d at 1334; Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The veteran 
submitted no additional evidence following issuance of the 
March 2006 letter; hence, no re-adjudication followed, and no 
supplemental statement of the case (SSOC) was issued.

The Court has also held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Board finds no prejudice to the veteran in proceeding 
with a determination in this matter, as concluded below.  
There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO has 
obtained copies of the veteran's service medical records and 
outpatient treatment records.  The veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).



II.  Analysis

The veteran contends, in essence, that he is entitled to an 
effective date earlier than October 27, 1998, for the award 
of service connection and compensation for degenerative disc 
disease, status-post lumbar laminectomy.

The effective date for a grant of service connection is the 
day following the date of separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service.  Otherwise, it is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b); 38 C.F.R. § 
3.400(b).  The effective date of service connection based on 
a reopened claim is the date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r). 

Records show that the veteran first claimed service 
connection for a back disability in September 1958.

The report of a November 1958 VA examination includes a 
diagnosis of unstable lumbosacral spine (congenital).

In December 1958, the RO denied the veteran's original claim 
for service connection for a back disability.  The veteran 
was notified of this decision, and he did not appeal.  Hence, 
the RO's December 1958 decision is final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.

Records show that the veteran underwent a lumbar 
microdiscectomy in September 1995.

On October 27, 1998, the veteran filed to reopen his claim 
for service connection and compensation for a back 
disability.

In January 2002, the veteran's treating physician, Alan K. 
Gruskin, D.O., indicated that the veteran's spinal-Bifida 
Occulta was a congenital X-ray finding and not the source of 
the veteran's back pain.

The report of a January 2004 VA examination reflects that the 
veteran did have some back problem since 1956 with 
recurrences, and that the impression was lumbar sprain; and 
that the veteran continued to work even with his back pain.  
The examiner also opined that it is likely that the veteran's 
current back symptoms are of similar pathology as in the 
past, even while the veteran was in military service.  The 
examiner also opined that the degenerative joint disease is 
at least as likely as not related to previous old injuries 
over the years, including injuries while in military service.

In February 2004, the RO granted service connection and 
assigned a 10 percent evaluation for degenerative disc 
disease, status-post lumbar laminectomy.  As noted above, the 
veteran appealed for an earlier effective date.

In August 2004, the RO assigned an effective date of 
October 27, 1998, for the award of service connection for 
degenerative disc disease, status-post lumbar laminectomy.

The Board notes that, following the RO's December 1958 denial 
of service connection for a back disability, and prior to 
October 27, 1998-the date of receipt of the veteran's 
reopened claim-the veteran had not submitted any 
communication indicating an intent to apply for service 
connection for a back disability, which would constitute a 
pending claim.  38 C.F.R. § 3.155.   His earlier claim for 
service connection for a back disability had been finally 
resolved, and the veteran had not appealed the determination.  
Further, the veteran had not raised a claim of clear and 
unmistakable error that would vitiate the finality of the 
December 1958 decision (see 38 C.F.R. § 3.105(a)).  Hence, 
there was no pending claim prior to October 27, 1998, 
pursuant to which benefits could be granted.

Since the reopened claim for service connection for 
degenerative disc disease, status-post lumbar laminectomy, 
was received in 1998, more than one year following separation 
from service, as a matter of law, the effective date can be 
no earlier than the date of receipt of the claim.  38 C.F.R. 
§ 3.400(b). 

Accordingly, the proper effective date can be no earlier than 
the date of receipt of the claim for service connection-that 
is, October 27, 1998.  The same result is reached under the 
criteria for a claim to reopen, 38 C.F.R. § 3.400(r). 

The effective date of the award of compensation for 
degenerative disc disease, status-post lumbar laminectomy, 
cannot precede the effective date of the grant of service 
connection.

In this case, the Board notes that the RO has assigned 
compensation for degenerative disc disease, status-post 
lumbar laminectomy, from the date of the grant of service 
connection.  That date is the date of receipt of the reopened 
claim on October 27, 1998.

Because the weight of the evidence is against the grant of an 
effective date earlier than October 27, 1998, reasonable 
doubt does not arise and the claim for an effective date 
earlier than October 27, 1998, for the award of service 
connection and compensation for degenerative disc disease, 
status-post lumbar laminectomy, is denied.


ORDER

An effective date earlier than October 27, 1998, for the 
award of service connection and compensation for degenerative 
disc disease, status-post lumbar laminectomy, is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


